                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 AML IP, LLC,                                        )
   Plaintiff                                         )      Civil Action No. 6:21-cv-00599
                                                     )
 v.                                                  )      JURY TRIAL DEMANDED
                                                     )
 ADORN BOUTIQUE, LLC                                 )
   Defendant                                         )

                   DEFENDANT ADORN BOUTIQUE, LLC’S ANSWER
                         AND AFFIRMATIVE DEFENSES

       Defendant Adorn Boutique, LLC (“Adorn”), by and through its undersigned counsel,

answers the Complaint of AML IP, LLC (“AML”) as follows:

       1.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of paragraph 1 and, therefore, denies those allegations.

       2.      Defendant admits that it is a Texas limited liability company with a principal place

of business at 2127 Lohmans Crossing Road, Suite 301, Lakeway, Texas 78734-5283, but denies

the remaining allegations of paragraph 2.

       3.      Admitted.

       4.      Defendant admits that this Court has jurisdiction over Defendant but denies the

remaining allegations of paragraph 4.

       5.      Defendant admits that venue is proper in the Western District of Texas but denies

the remaining allegations of paragraph 5.

       6.      Defendant admits that U.S. Patent No. 6,876,979 (“the ‘979 Patent”)—titled

“Electronic Commerce Bridge System”—was issued on April 5, 2005, by the United States Patent

and Trademark Office and that Plaintiff is identified as the assignee but denies the remaining

allegations of paragraph 6.

       7.      Denied.

                                                 1
8.    Denied.

9.    Denied.

10.   Denied.

11.   Denied.

12.   Denied.




                2
                               I.           AFFIRMATIVE DEFENSES

       Without any admission as to the burden of proof or as to any of the averments in the

Complaint, Defendant sets forth the following separate defenses:

                                            II.   INVALIDITY
       The claims of the ‘979 Patent are invalid for failure to satisfy the requirements of the United

States patent laws embodied in 35 U.S.C. § 100, et seq., including one or more of the following:

35 U.S.C. §§ 102, 103, and 112.

                                    III.     DOCTRINE OF LACHES
       Plaintiff is barred from relief under the doctrine of laches.

                                    IV.      DOCTRINE OF WAIVER
       Plaintiff is barred from relief under the doctrine of waiver.

                             V.            RESERVATION OF DEFENSES
       Defendant reserves all affirmative defenses under Fed, R, Civ. P. 8(c), the patent laws of

the United States, and any other defenses at law or in equity, that may now or in the future be

available based on discovery or any other factual investigation concerning this case.

                                     DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Defendant demands a trial by jury for all issues so triable.




                                                  3
                                     PRAYER FOR RELIEF

       WHEREFORE, Defendant prays that this Court enter judgment as follows, ordering that:

(a)    The Complaint is dismissed with prejudice and each request for relief therein is denied;

(b)    Each and every claim of U.S. Patent No. 6,876,979 is declared invalid;

(c)    Defendant is declared not liable for directly, contributorily, or inducing infringement of

any claim of U.S. Patent No. 6,876,979;

(d)    Plaintiff pay to Defendant the costs and reasonable attorney’s fees incurred by Defendant

       in this action; and

(e)    Defendant be granted such other and further relief as this Court deems just and proper.

Dated: July 26, 2021                                Respectfully submitted,

                                                    /s/Mark D. Siegmund
                                                    Mark D. Siegmund (Texas 24117055)
                                                    msiegmund@waltfairpllc.com
                                                    Alfonso G. Chan (Texas 24012408)
                                                    achan@shorechan.com
                                                    Alex Q. Jacobs (Texas 24124175)
                                                    ajacobs@shorechan.com

                                                    SHORE CHAN LLP
                                                    901 Main Street, Suite 3300
                                                    Dallas, Texas 75202
                                                    Telephone (214) 593-9110
                                                    Facsimile (214) 593-9111

                                                    COUNSEL FOR DEFENDANT
                                                    ADORN BOUTIQUE, LLC




                                               4
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 26, 2021, a copy of the foregoing was

served with the Clerk of the court via the Court’s CM/ECF system per Local Rule CV5(b)(1)

which will send notification of such filing to the following:

       William P. Ramey
       wramey@rameyfirm.com
       5020 Montrose Boulevard, Suite 800
       Houston, TX 77006


                                                                /s/Mark D. Siegmund___________
                                                                Mark D. Siegmund




                                                 5
